—Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered October 27, 1993, convicting defendant, after a jury trial, of attempted robbery in the first degree, attempted robbery in the second degree, criminal possession of a weapon in the third degree and assault in the second degree (two counts), and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years and 3 to 6 years (four times), respectively, unanimously affirmed.
The court’s explanation to the jury that it was submitting lesser included offenses because there was "sufficient evidence to warrant it” was unnecessary, but did not convey that the court believed defendant was guilty of those crimes because in the very same portion of the charge it specifically told the jury otherwise (compare, People v Singleton, 64 AD2d 530).
We perceive no abuse of sentencing discretion, and defendant’s other challenges to the sentence are without merit. Concur — Milonas, J. P., Rosenberger, Rubin, Kupferman and Mazzarelli, JJ.